DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 10/24/2022 with respect to claims 1-19 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.
In re page 7, Applicant states that “Claim Construction As an initial matter, the Office Action has maintained the position that certain claims include means plus function elements that must be interpreted under 35 U.S.C. §112(f). The Applicant reiterates the positions set forth in the response filed April 27, 2022, and submits that the claim terms noted in the Office Action fall outside the scope of 35 U.S.C. § 112(f) and cannot be interpreted according thereto.”
In response, the Examiner has acknowledged the Applicant’s statements. However, as written, claims 1-19 invoke 35 U.S.C. § 112(f) since such claims do not present sufficient structure, material, or acts for performing the claimed function. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a client device”, “a first rendering tool”, “a second rendering tool”, “a rendering tool” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device”, “tool” coupled with functional language “configured to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: For instance, see paragraphs 9-10 of the specification of the Pub. No. US 2021/0327471 that recites “...a rendering tool configured to load a recipe comprising a reference to at least one input essence and at least one instruction that collectively generates an output essence using the at least one input essence; and a render engine of the rendering tool configured to execute the at least one instruction and including a file format parser configured to load the at least one input essence from a file of media content, and a plugin having a web server embedded therein that is communicatively coupled with a TCP port. Moreover, the system includes a client device configured to request media configured by the recipe and to receive the output essence and display the received output essence on a browser executed thereon. In this aspect, the render engine is configured to generate the output essence from the at least one input essence in accordance with the at least one instruction in the recipe. In this aspect, the system includes a client device configured to request media content that is configured by a recipe and to display output essence on a browser executed on the client device; a first rendering tool configured to load the recipe in response to a request from a client device, with the recipe comprising a reference to at least one input essence and at least one instruction for processing the at least one input essence to generate the output essence; and a render engine of the first rendering tool configured to execute the at least one instruction. Moreover, the system includes an HTTP client of the first render engine configured to request, from an embedded web server hosted by a plugin of a second rendering tool, a plurality of frames of the at least one input essence; receive, from the embedded web server, a payload comprising the plurality of frames of the at least one input essence; and provide the plurality of frames to the render engine of the first rendering tool to generate the output essence from the plurality of frames by executing the at least one instruction in the recipe to process the plurality of frames.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swenson et al. (US 2019/0261041 A1)(hereinafter Swenson).
Re claim 1, Swenson discloses a system for dynamic access rendering of media content, the system comprising: a client device configured to request media content that is configured by a recipe and to display output essence on a browser executed on the client device (see figs. 1-3 ¶s 29, 34, 57 for a client device (i.e. client devices 110 as shown in fig. 1) configured to request media content that is configured by a recipe and to display output essence on a browser executed on the client device (i.e. the client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58)); a first rendering tool configured to load the recipe in response to a request from a client device, with the recipe comprising a reference to at least one input essence and at least one instruction that is a video editing function for modifying the at least one input essence to generate the output essence (see figs. 1-3 ¶s 34, 40, 57 for a first rendering tool (i.e. third-party systems 120 as shown in fig. 1) configured to load the recipe in response to a request from a client device (i.e. client devices 110 as shown in fig. 1), with the recipe comprising a reference to at least one input essence and at least one instruction that is a video editing function for modifying the at least one input essence to generate the output essence (i.e. client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58). Also, see paragraphs 41-43); a render engine of the first rendering tool configured to execute the at least one instruction (see ¶s 27-28 for a render engine of the first rendering tool (i.e. third-party systems 120 as shown in fig. 1) configured to execute the at least one instruction (i.e. a client device 110 executes an application allowing a user of the client device 110 to interact with the collaborative media system 130, the client device 110 includes a web browser 112, for example, a client device 110 executes a browser application using the web browser 112 to enable interaction between the client device 110 and the collaborative media system via the network 115 as shown in fig. 1 paragraph 29)); an HTTP client of the first render engine configured to: receive, from the client device, a particular frame range of the at least one input essence, with the particular frame range being a subset of an entire frame range of the at least one input essence (see fig. 6 ¶s 70-71, 73 for an HTTP client (i.e. networking protocols used for communicating via the network 115 include transmission control protocol/Internet protocol (TCP/IP), hypertext transport protocol (HTTP) as described in fig. 1 paragraph 32), of the first render engine configured to: receive, from the client device (i.e. client devices 110 as shown in fig. 1), a particular frame range of the at least one input essence, with the particular frame range being a subset of an entire frame range of the at least one input essence (i.e. the thumbnail video 720 may include a set of frames 725 sampled from the frames 710 of the video data, for example, as shown in the example of FIG. 7, the set of frames 725 is selected at 1 second intervals, such that the frames are associated with timestamps at 00:01:00, 00:02:00 . . . 00:59:00, 01:00:00, the static video image 730 is selected based from a subset of frames from the video data 705, for example, the thumbnail server 235 identifies 10 frames from the video data 705 and determines a bit size associated with each of the selected frames as described in paragraph 72)); request, from an embedded web server hosted by a plugin of a second rendering tool, the particular frame range of the at least one input essence (see fig. 6 ¶s 70-72 for request, from an embedded web server hosted by a plugin of a second rendering tool (i.e. collaborative media system 130 as shown in fig. 2 paragraph 42), the particular frame range of the at least one input essence (i.e. at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73)); receive, from the embedded web server, a payload comprising the particular frame range of the at least one input essence (see fig. 6 ¶s 62-66 for receive, from the embedded web server (i.e. collaborative media system 130 as shown in fig. 2 paragraph 42), a payload comprising the particular frame range of the at least one input essence (i.e. at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73). Also, see paragraphs 70-72); and provide the particular frame range of the at least one input essence to the render engine of the first rendering tool to generate the output essence from the particular frame range by executing the at least one instruction in the recipe to generate a modified version of the particular frame range as the output essence (see fig. 6 ¶s 70-72 for provide the particular frame range of the at least one input essence to the render engine of the first rendering tool (i.e. third-party systems 120 as shown in fig. 1) to generate the output essence from the particular frame range by executing the at least one instruction in the recipe to generate a modified version of the particular frame range as the output essence (i.e. a client device 110 executes an application allowing a user of the client device 110 to interact with the collaborative media system 130, the client device 110 includes a web browser 112, for example, a client device 110 executes a browser application using the web browser 112 to enable interaction between the client device 110 and the collaborative media system via the network 115 as shown in fig. 1 paragraph 29, furthermore, the web server 225 generates an editing interface allowing users of the collaborative media system 130 to access, modify, and save video and audio files associated with the collaborative media system as described in fig. 2 paragraph 42, additionally, the client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58, moreover, at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73))
Re claim 3, Swenson as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the plugin comprises a write API configured to offer an HTTP server connection to the HTTP client of the first render engine (see ¶s 27-28 for (i.e. a client device 110 interacts with the collaborative media system 130 through an application programming interface (API) running on a native operating system of the client device 110 (e.g., IOS®, ANDROID™, WINDOWS, LINUX) as described in fig. 1 paragraph 29, furthermore, networking protocols used for communicating via the network 115 include transmission control protocol/Internet protocol (TCP/IP), hypertext transport protocol (HTTP) as described in fig. 1 paragraph 32))
Re claim 4, Swenson as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the first rendering tool is configured to generate the output essence comprising the modified particular frame range just in time in response to the request from the client device, without processing the entire frame range of the at least one input essence before generating the output essence (see fig. 6 ¶s 70-72 for the first rendering tool (i.e. third-party systems 120 as shown in fig. 1) is configured to generate the output essence comprising the modified particular frame range just in time in response to the request from the client device, without processing the entire frame range of the at least one input essence before generating the output essence (i.e. the web server 225 generates an editing interface allowing users of the collaborative media system 130 to access, modify, and save video and audio files associated with the collaborative media system as described in fig. 2 paragraph 42, furthermore, client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58, moreover, at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73))
Re claim 5, Swenson as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the first rendering tool is configured to generate the output essence from the at least one input essence before the entire frame range of the requested media content is written to a disk (see ¶s 45, 58 for the first rendering tool (i.e. third-party systems 120 as shown in fig. 1) is configured to generate the output essence from the at least one input essence before the entire frame range of the requested media content is written to a disk (i.e. the upload server 230 may be configured to generate preview videos for video data uploaded to the collaborative media system 130 as described in fig. 2 paragraph 44). Also, see fig. 6 paragraphs 64, 66)
Re claim 7, Swenson as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the video editing function of the at least one instruction for processing comprises adding a logo to the particular frame range of the at least one input essence to generate the output essence, such that the requested media content includes the logo when displayed by browser of the client device (see ¶s 29, 42 for the video editing function of the at least one instruction for processing comprises adding a logo to the particular frame range of the at least one input essence to generate the output essence, such that the requested media content includes the logo when displayed by browser of the client device (i.e. the client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58, furthermore, at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73, moreover, an example user interface for a grid placement interface including multiple audio and video data, the grid placement interface includes video data 1150, the video data including one or more segments 1155, and one or more audio data 1160, the video data segments 1155 are represented using static video images cropped and placed to represent a time duration and placement for the video data segments, for example, a first video segment 1155A is cropped to represent a first duration of time and placed at the start of the audio and video data, a second video segment 1155A is cropped to represent a second, longer duration of time and placed at a later point of the audio and video data as described in fig. 11 paragraph 93). Also, see figs. 6, 11 paragraphs 70-72, 92)
Re claim 8, Swenson discloses a system for dynamic access rendering of media content, the system comprising: a first rendering tool configured to load a recipe in response to a request from a client device, with the recipe comprising a reference to at least one input essence and at least one instruction for processing the at least one input essence to generate the output essence (see figs. 1-3 ¶s 34, 40, 57 for a first rendering tool (i.e. third-party systems 120 as shown in fig. 1) configured to load a recipe in response to a request from a client device (i.e. client devices 110 as shown in fig. 1), with the recipe comprising a reference to at least one input essence and at least one instruction for processing the at least one input essence to generate the output essence (i.e. client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58). Also, see paragraphs 41-43); a render engine of the first rendering tool configured to execute the at least one instruction (see ¶s 27-28 for a render engine of the first rendering tool (i.e. third-party systems 120 as shown in fig. 1) configured to execute the at least one instruction (i.e. a client device 110 executes an application allowing a user of the client device 110 to interact with the collaborative media system 130, the client device 110 includes a web browser 112, for example, a client device 110 executes a browser application using the web browser 112 to enable interaction between the client device 110 and the collaborative media system via the network 115 as shown in fig. 1 paragraph 29)); an HTTP client of the first render engine configured to: receive, from the client device, a particular frame range of the at least one input essence, with the particular frame range being a subset of an entire frame range of the at least one input essence (see fig. 6 ¶s 70-71, 73 for an HTTP client (i.e. networking protocols used for communicating via the network 115 include transmission control protocol/Internet protocol (TCP/IP), hypertext transport protocol (HTTP) as described in fig. 1 paragraph 32), of the first render engine configured to: receive, from the client device (i.e. client devices 110 as shown in fig. 1), a particular frame range of the at least one input essence, with the particular frame range being a subset of an entire frame range of the at least one input essence (i.e. the thumbnail video 720 may include a set of frames 725 sampled from the frames 710 of the video data, for example, as shown in the example of FIG. 7, the set of frames 725 is selected at 1 second intervals, such that the frames are associated with timestamps at 00:01:00, 00:02:00 . . . 00:59:00, 01:00:00, the static video image 730 is selected based from a subset of frames from the video data 705, for example, the thumbnail server 235 identifies 10 frames from the video data 705 and determines a bit size associated with each of the selected frames as described in paragraph 72)); request, from an embedded web server hosted by a plugin of a second rendering tool, the particular frame range of the at least one input essence (see fig. 6 ¶s 70-72 for request, from an embedded web server hosted by a plugin of a second rendering tool (i.e. collaborative media system 130 as shown in fig. 2 paragraph 42), the particular frame range of the at least one input essence (i.e. at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73)); receive, from the embedded web server, a payload comprising the particular frame range of the at least one input essence (see fig. 6 ¶s 62-66 for receive, from the embedded web server (i.e. collaborative media system 130 as shown in fig. 2 paragraph 42), a payload comprising the particular frame range of the at least one input essence (i.e. at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73). Also, see paragraphs 70-72); and provide the particular frame range to the render engine of the first rendering tool to generate the output essence from the particular frame range by executing the at least one instruction in the recipe to process the particular frame range such that the generated output essence is configured to be displayed on a browser of the client device (see fig. 6 ¶s 70-72 for provide the particular frame range to the render engine of the first rendering tool (i.e. third-party systems 120 as shown in fig. 1) to generate the output essence from the particular frame range by executing the at least one instruction in the recipe to process the particular frame range such that the generated output essence is configured to be displayed on a browser of the client device (i.e. a client device 110 executes an application allowing a user of the client device 110 to interact with the collaborative media system 130, the client device 110 includes a web browser 112, for example, a client device 110 executes a browser application using the web browser 112 to enable interaction between the client device 110 and the collaborative media system via the network 115 as shown in fig. 1 paragraph 29, furthermore, the web server 225 generates an editing interface allowing users of the collaborative media system 130 to access, modify, and save video and audio files associated with the collaborative media system as described in fig. 2 paragraph 42, additionally, the client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58, moreover, at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73))
Re claim 10, Swenson as discussed in claim 3 above discloses all the claimed limitations of claim 10.
Re claim 11, Swenson as discussed in claim 4 above discloses all the claimed limitations of claim 11.
Re claim 12, Swenson as discussed in claim 5 above discloses all the claimed limitations of claim 12.
Re claim 14, Swenson as discussed in claim 7 above discloses all the claimed limitations of claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al. (US 2019/0261041 A1)(hereinafter Swenson) as applied to claims 1, 3-5, 7-8, 10-12 and 14 above, and further in view of NAKAMURA et al. (US 2009/0037433 A1)(hereinafter NAKAMURA).
Re claim 2, Swenson as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the plugin registered with the second rendering tool is configured to support, such that the plugin is configured to embed the web server in the second rendering tool (see ¶ 42 for the plugin registered with the second rendering tool (i.e. collaborative media system 130 as shown in fig. 2) is configured to support, such that the plugin is configured to embed the web server in the second rendering tool (i.e. collaborative media system 130 as shown in fig. 2))
Swenson fails to explicitly teach a dummy file format. However, the reference of NAKAMURA explicitly teaches a dummy file format (see ¶ 49 for a dummy file format as shown in figs. 1-2)
Therefore, taking the combined teachings of Swenson and NAKAMURA as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (dummy file) into the system of Swenson as taught by NAKAMURA.
One will be motivated to incorporate the above feature into the system of Swenson as taught by NAKAMURA for the benefit of having an index file 50 that has a link to a dummy file 18a, by embedding a position (hereinafter, referred to as a "path") of the dummy file 18a in association with the corresponding file name, wherein the index file 50 also has a link to a dummy file 18a by embedding a path of the dummy file 18a in association with the corresponding subdirectory name, wherein when the user clicks a file name or subdirectory name in the index file 50 displayed on the WWW browser 24a by using a mouse 27, the WWW browser 24a sends a command to transfer the dummy file 18a to the card reader 10 ("get" command) by using the link set in association with the clicked name, wherein accordingly, the specified dummy file 18a is transferred from the card reader 10 in order to have a user friendly interaction (see figs. 1-2 ¶ 49)
Re claim 9, the combination of Swenson and NAKAMURA as discussed in claim 2 above discloses all the claimed limitations of claim 9.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al. (US 2019/0261041 A1)(hereinafter Swenson) as applied to claims 1, 3-5, 7-8, 10-12 and 14 above, and further in view of Gorin et al. (US 2018/0131743 A1)(hereinafter Gorin).
Re claim 6, Swenson as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the second rendering tool configured to load the at least one input essence having the requested media content (see fig. 6 ¶s 70-72 the second rendering tool (i.e. collaborative media system 130 as shown in fig. 2 paragraph 42) configured to load the at least one input essence having the requested media content (i.e. at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73))
Swenson fails to explicitly teach comprises a file format parser from a file. However, the reference of Gorin explicitly teaches comprises a file format parser from a file (see ¶ 48 for a file format parser from a file as shown in fig. 7)
Therefore, taking the combined teachings of Swenson and Gorin as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (parser) into the system of Swenson as taught by Gorin.
One will be motivated to incorporate the above feature into the system of Swenson as taught by Gorin for the benefit of having a decoder 200 that may receive the archive format 700, unzip the zip file 705, and load the mark up portion 710 (which may be in a file format) using a mark-up parser 725, such as a browser program, for example, Microsoft Edge, Google Chrome, Firefox, or the like, wherein the mark-up portion 710 may instruct the mark-up parser 725 to load and/or instantiate one or more accessors stored in the accessor portion 715 by an accessor execution engine 726 in order to ease the processing time when using a mark-up parser 725 (see fig. 7 ¶ 48)
Re claim 13, the combination of Swenson and Gorin as discussed in claim 6 above discloses all the claimed limitations of claim 13.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al. (US 2019/0261041 A1)(hereinafter Swenson), and further in view of Gorin et al. (US 2018/0131743 A1)(hereinafter Gorin).
Re claim 15, Swenson discloses a system for dynamic random access rendering of media content, the system comprising: a rendering tool configured to load a recipe comprising a reference to at least one input essence and at least one instruction that is a video editing function that modifies an output essence using the at least one input essence (see figs. 1-3 ¶s 34, 40, 57 for a rendering tool (i.e. third-party systems 120 as shown in fig. 1) configured to load a recipe comprising a reference to at least one input essence and at least one instruction that is a video editing function that modifies an output essence using the at least one input essence (i.e. client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58). Also, see paragraphs 41-43); a render engine of the rendering tool configured to execute the video editing function of the at least one instruction and configured to load a received frame range of the at least one input essence of media content (see figs. 1-3 ¶s 34, 40, 57 for a render engine of the rendering tool (i.e. third-party systems 120 as shown in fig. 1) configured to execute the video editing function of the at least one instruction and configured to load a received frame range of the at least one input essence of media content (i.e. client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58). Also, see paragraphs 41-43), and further including a plugin having a web server embedded therein that is communicatively coupled with a TCP port for receiving a request from a client device for the output essence (see fig. 6 ¶s 70-72 for a plugin having a web server (i.e. collaborative media system 130 as shown in fig. 2 paragraph 42) embedded therein that is communicatively coupled with a TCP port (i.e. networking protocols used for communicating via the network 115 include transmission control protocol/Internet protocol (TCP/IP), hypertext transport protocol (HTTP) as described in fig. 1 paragraph 32) for receiving a request from a client device for the output essence (i.e. at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73)), wherein the render engine is configured to generate the output essence from the received frame range of the at least one input essence in accordance with the video editing function of the at least one instruction in the recipe to generate a modified version of the received frame range as the output essence, and where the render engine is further configured to transmit the generated output essence to the client device for display thereon (see fig. 6 ¶s 70-72 for the render engine is configured to generate the output essence from the received frame range of the at least one input essence in accordance with the video editing function of the at least one instruction in the recipe to generate a modified version of the received frame range as the output essence, and where the render engine is further configured to transmit the generated output essence to the client device for display thereon (i.e. a client device 110 executes an application allowing a user of the client device 110 to interact with the collaborative media system 130, the client device 110 includes a web browser 112, for example, a client device 110 executes a browser application using the web browser 112 to enable interaction between the client device 110 and the collaborative media system via the network 115 as shown in fig. 1 paragraph 29, furthermore, the web server 225 generates an editing interface allowing users of the collaborative media system 130 to access, modify, and save video and audio files associated with the collaborative media system as described in fig. 2 paragraph 42, additionally, client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58, moreover, at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73))
Swenson fails to explicitly teach including a file format parser from a file. However, the reference of Gorin explicitly teaches including a file format parser from a file (see ¶ 48 for a file format parser from a file as shown in fig. 7)
Therefore, taking the combined teachings of Swenson and Gorin as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (parser) into the system of Swenson as taught by Gorin.
One will be motivated to incorporate the above feature into the system of Swenson as taught by Gorin for the benefit of having a decoder 200 that may receive the archive format 700, unzip the zip file 705, and load the mark up portion 710 (which may be in a file format) using a mark-up parser 725, such as a browser program, for example, Microsoft Edge, Google Chrome, Firefox, or the like, wherein the mark-up portion 710 may instruct the mark-up parser 725 to load and/or instantiate one or more accessors stored in the accessor portion 715 by an accessor execution engine 726 in order to ease the processing time when using a mark-up parser 725 (see fig. 7 ¶ 48)
Re claim 16, the combination of Swenson and Gorin as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Swenson further comprising the client device that is configured to request the media content configured by the recipe and to receive the modified version of the received frame range as the generated output essence to be displayed on a browser executed thereon (see fig. 6 ¶s 70-72 for the client device (i.e. client devices 110 as shown in fig. 1) that is configured to request the media content configured by the recipe and to receive the modified version of the received frame range as the generated output essence to be displayed on a browser executed thereon (i.e. a client device 110 executes an application allowing a user of the client device 110 to interact with the collaborative media system 130, the client device 110 includes a web browser 112, for example, a client device 110 executes a browser application using the web browser 112 to enable interaction between the client device 110 and the collaborative media system via the network 115 as shown in fig. 1 paragraph 29, furthermore, the web server 225 generates an editing interface allowing users of the collaborative media system 130 to access, modify, and save video and audio files associated with the collaborative media system as described in fig. 2 paragraph 42, additionally, client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58, moreover, at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73))
Re claim 17, the combination of Swenson and Gorin as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Swenson wherein the rendering tool is further configured to generate the modified version of the received frame range as the output essence just in time in response to the request from the client device, without processing an entirety of the at least one input essence before generating the output essence (see fig. 6 ¶s 70-72 for the rendering tool (i.e. third-party systems 120 as shown in fig. 1) is further configured to generate the modified version of the received frame range as the output essence just in time in response to the request from the client device, without processing an entirety of the at least one input essence before generating the output essence (i.e. the web server 225 generates an editing interface allowing users of the collaborative media system 130 to access, modify, and save video and audio files associated with the collaborative media system as described in fig. 2 paragraph 42, furthermore, client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58, moreover, at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73))
Re claim 18, the combination of Swenson and Gorin as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Swenson wherein the rendering tool is configured to generate the modified version of the received frame range as the output essence from the at least one input essence before an entirety of the requested media content is written to a disk (see ¶s 45, 58 for the rendering tool (i.e. third-party systems 120 as shown in fig. 1) is configured to generate the modified version of the received frame range as the output essence from the at least one input essence before an entirety of the requested media content is written to a disk (i.e. the upload server 230 may be configured to generate preview videos for video data uploaded to the collaborative media system 130 as described in fig. 2 paragraph 44). Also, see fig. 6 paragraphs 64, 66)
Re claim 19, the combination of Swenson and Gorin as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Swenson wherein the video editing function of the at least one instruction is configured for processing the received frame range of the at least one input essence by adding a logo to the at least one input essence to generate the output essence, such that the modified version of the received frame range for the requested media content includes the logo when displayed by browser of the client device (see ¶s 29, 42 for the video editing function of the at least one instruction is configured for processing the received frame range of the at least one input essence by adding a logo to the at least one input essence to generate the output essence, such that the modified version of the received frame range for the requested media content includes the logo when displayed by browser of the client device (i.e. the client device 110 generates 440 an output for display to the user of the collaborative media system 130, for example, the client device 110 plays requested audio or video data, modifies audio or video data, modifies a user interface associated with the collaborative media system 130, modifies settings for the connection between the client device and the collaborative media system, or the like as shown in fig. 4 paragraph 58, furthermore, at a later time, when the video data 705 is requested by a client device 110, the associated thumbnail video 720 and static video image 730 are provided in association with the video data, such that the thumbnail video 720 and static video 730 image may be viewed by a user of the collaborative media system 130 as described in fig. 7 paragraph 73, moreover, an example user interface for a grid placement interface including multiple audio and video data, the grid placement interface includes video data 1150, the video data including one or more segments 1155, and one or more audio data 1160, the video data segments 1155 are represented using static video images cropped and placed to represent a time duration and placement for the video data segments, for example, a first video segment 1155A is cropped to represent a first duration of time and placed at the start of the audio and video data, a second video segment 1155A is cropped to represent a second, longer duration of time and placed at a later point of the audio and video data as described in fig. 11 paragraph 93). Also, see figs. 6, 11 paragraphs 70-72, 92)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/31/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484